DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fox (USPAPN 2017/0136325) in view of Frolow (USPN 4,690,405) as previously applied.
Regarding claims 3 and 4, Figure 1 of Fox shows a pickleball paddle 100 having the recited paddle body and handle.  Figures 1 and 2A of Fox show the recited substrate 106, first face plate 103 and second fact plate 105.  Figure 1 of Fox further shows an edge 14 that corresponds to the recited frame.  Figure 2A shows that substrate 106 has at least one hollow space but it is hexagonal, not cylindrical.  However, Fox also teaches that the space can be hexagonal or non-hexagonal.  See Fox, paragraph [0034].  It would have been an obvious matter of design choice to make the space of Fox cylindrical, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See In re Dailey, 149 USPQ 47.  The Fox hollow space inherently includes an axial and radial length.  Figures 2A, 2B and 2C of Fox show that the axial length is greater than the radial length.  Figures 1, 2B and 2C of Fox further show the space arranged perpendicular to the first and second face plates 103,105.  Figure 6A of Fox shows that the hollow space can be filled for energy absorption.  See Fox, paragraphs [0038]-[0044].  Fox discloses several different types of solid materials that can be used to absorb the sound but does not explicitly disclose a rolling member.  Frolow discloses that rolling members such as lead pellets or sand are well-known in the racquet art for their use as energy absorbing material.  See Frolow, column 4, lines 14-26.  The substitution of one known element (energy absorbing rolling lead pellet members as shown in Frolow) for another (solid or semi-solid materials as shown in Fox) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the rolling members shown in Frolow would have yielded predictable results, namely, to absorb much of the shock and vibration when the ball impacts the paddle.  
With further regard to claim 4, Figures 1, 2B and 2C of Fox further show the space arranged perpendicular to the first and second face plates 103,105.  With respect to claim 3, as Figures 1, 2B and 2C of Fox show the space perpendicular to the face plates, it would have been obvious to one having ordinary skill in the art to obliquely arrange the space, since it has been held to be within the general skill of a worker in the art to change the shape of an element as a matter of obvious engineering choice.  See In re Dailey, 149 USPQ 47.
Response to Arguments
Applicant's arguments filed 31 March 2022 have been fully considered but they are not persuasive.  Applicant argues that “none of Fox or Frolow inspires motive to combine the two references and make significant changes to achieve the purpose of causing the rolling member to hit the top wall of the hollow cylindrical space from the bottom wall of the hollow cylindrical space to bringing the paddle a secondary force as claimed new claims 3 and 4” (Remarks, page 6, first paragraph).  However, because the substitution of the Frolow rolling members for the Fox space filler would inherently allow the rolling members to hit the top and bottom walls of the paddle and because applicant has not provided any other specific arguments directed to the rejection of the claims, the claimed invention is obvious for the reasons expressed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent Number 2,328,366 and DE 10161835 show other paddles having a hollow space.  U.S. Patent Numbers 4,057,250 and 5,613,916 show other rolling member energy absorbers.  U.S. Patent Application Publication Number 2017/0021248 shows another pickleball paddle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and 






the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).
	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711